Order entered May 27, 2015




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-00203-CR

                                      JOAN NOIS, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 5
                                     Dallas County, Texas
                             Trial Court Cause No. F13-58111-L

                                              ORDER
         The Court REINSTATES this appeal.

         On April 29, 2015, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. On May 26, 2015, we received appellant’s brief, together with an

extension motion. Therefore, in the interest of expediting the appeal, we VACATE the April 29,

2015 order requiring findings.

         We GRANT the extension motion and order appellant’s brief filed as of the date of this

order.

         We note that the trial court’s certification states both that the case involves a plea bargain

and that appellant waived the right to appeal. The record reflects that appellant pleaded not

guilty to the charge and was found guilty by a jury. The record also reflects that the jury
assessed punishment. Therefore, the statements in the certification do not appear to be supported

by the record. See TEX. R. APP. P. 25.2(a), (d); Dears v. State, 154 S.W.3d 610 (Tex. Crim. App.

2005).

         Accordingly, we ORDER the trial court to prepare and file, within TEN DAYS of the

date of this order, an amended certification of appellant’s right to appeal that accurately reflects

the trial court proceedings. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d 803

(Tex. Crim. App. 2013).

         We DIRECT the Clerk to send copies of this order to the Honorable Carter Thompson,

Presiding Judge, Criminal District Court No. 5, and to counsel for all parties.

                                                     /s/     ADA BROWN
                                                             JUSTICE